                   Case 8:19-bk-08415-RCT                   Doc 7   Filed 09/06/19   Page 1 of 2
[Dodsifp] [District order disapproving in forma pauperis]




                                             ORDERED.
Dated: September 6, 2019




                                     UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                              TAMPA DIVISION
                                             www.flmb.uscourts.gov



In re:                                                                     Case No.
                                                                           8:19−bk−08415−RCT
                                                                           Chapter 7
Christinia Roeber Loria
aka Tina Loria
dba Tina Loria



________Debtor*________/

                                    ORDER DISAPPROVING APPLICATION
                                TO HAVE THE CHAPTER 7 FILING FEE WAIVED

   THIS CASE came on for consideration, without a hearing, of the Debtor's Application to Have the Chapter
7 Filing Fee Waived, (Document No. 3). Having reviewed the Application, the Court finds as follows:

         The Debtor does not qualify based on monthly income and number of dependents.

   Therefore, it is ORDERED:

   1. The Application to Have the Chapter 7 Filing Fee Waived is disapproved without prejudice .

   2. Debtor shall pay the filing fee, in the form of cashier's check or money order mailed to the following
address:

         Clerk, U.S. Bankruptcy Court
          Sam M. Gibbons United States Courthouse
         801 North Florida Avenue, Suite 555
         Tampa, FL 33602

   3. Payments shall be made according to the following terms:

             Payment of full filing fee of on or before

             Installment payments as follows:

         $ 110.00 on or before October 4, 2019
                 Case 8:19-bk-08415-RCT             Doc 7      Filed 09/06/19       Page 2 of 2
        $ 75.00 on or before November 3, 2019

        $ 75.00 on or before December 3, 2019

        $ 75.00 on or before January 2, 2020

   4. Until the filing fee is paid in full, the Debtor shall not pay, and no person shall accept, any money for
services in connection with this case, and the Debtor shall not relinquish, and no person shall accept, any
property as payment for services in connection with this case.

   5. If the Debtor fails to make the required installment payments, the Court may enter an order dismissing
the case for failure to pay the required fee or withhold the discharge.

The Clerk's office is directed to serve a copy of this order on interested parties.
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
